Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 29, 2014

                                      No. 04-14-00249-CV

                          IN THE INTEREST OF N.M.G., A Child,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-01311
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        This is an appeal in a termination case, and is therefore accelerated. Appellant’s brief
was due May 21, 2014, but was not filed. On May 29, 2014, appellant’s appointed counsel filed
an extension of time to file the brief stating he was unaware that he was appointed to represent
appellant on appeal until May 28, 2014. Accordingly, he filed a motion for extension of time to
file the brief, asking that he be permitted to file the brief on or before June 18, 2014. Given the
circumstances, we GRANT appellant’s motion and ORDER appellant to file his brief in this
court on or before June 18, 2014.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court